Order granting plaintiff’s motion to adjudge defendant in contempt of court for failure to pay arrears of temporary alimony reversed on the law, without costs, and motion denied, without costs. The court having rendered judgment dismissing the complaint and counterclaim, it was without jurisdiction to provide that rights in connection with alimony accruing and unpaid up to the time of the judgment *752should be preserved. (Hayes v. Hayes, 150 App. Div. 842; affd., 208 N. Y. 600; Matter of Thrall, 12 App. Div. 235; affd., 153 N. Y. 644; Fein v. Fein, 261 N. Y. 441.) Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.